Citation Nr: 1332973	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  13-14 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to accrued benefits.




ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the military from June 1942 to March 1944, so during World War II.  He died in September 1980.  His surviving spouse was granted an aid and attendance allowance effective to January 2007.  She died in October 2007.  The Appellant is their son.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a July 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied the Appellant's claim for accrued (i.e., due and unpaid) benefits.

The Appellant has requested a personal hearing, using videoconferencing technology, which has not been scheduled.  So the Board is remanding his claim to the RO via the Appeals Management Center (AMC) in Washington, DC, to schedule this requested hearing.


REMAND

The Appellant made a timely request for a hearing when he filed his substantive appeal (on VA Form 9) in May 2013.  He has a right to the videoconference hearing he has requested before deciding the appeal of his claim.  Bernard v. Brown, 4 Vet. App. 384, 292 (1993) (citing to 38 U.S.C.A. § 7104 (West 1991)).  See also 38 C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.700(a), 20.704 (2012).  Since the RO/AMC, rather than the Board, schedules this type of hearing, the Board must remand his claim to schedule the hearing.  38 C.F.R. §§ 20.700(e), 20.704, 20.1304 (2013).


Accordingly, this claim is REMANDED for the following action:

Schedule the Appellant for a videoconference hearing before the Board at the earliest opportunity.  Notify him of the date, time, and location of this hearing at his address of record.  Put a copy of this notification letter in the claims file.  If he fails to appear for this scheduled hearing, without showing good cause, or changes his mind and elects not to have this hearing, then also document that in the file.

He has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


